IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-20522
                          Conference Calendar


JUAN ANGEL LOPEZ,

                                           Petitioner-Appellant,

versus

R. D. MILES, Warden,

                                           Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-2997
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Juan Angel Lopez, federal prisoner no. 60285-079, appeals

from the denial of his petition seeking federal habeas relief

under 28 U.S.C. § 2241.    A jury convicted Lopez of drug-

trafficking and firearms offenses, and this court affirmed his

conviction and sentence in 1995.    Lopez filed an unsuccessful

motion to vacate his sentence under 28 U.S.C. § 2255 in 1998.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20522
                                  -2-

     Because Lopez’s present motion challenged the legality of

his conviction, the district court correctly construed it as a

second or successive motion under 28 U.S.C. § 2255.    See Tolliver

v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).    The district

court dismissed the successive motion because Lopez had failed to

obtain this court’s permission to file it as required by 28

U.S.C. § 2255.    See id. at 877.

     Lopez does not ask this court for leave to file a second or

successive motion under 28 U.S.C. § 2255.    Neither does Lopez

show that he may bring his claim under 28 U.S.C. § 2241 on

grounds that the remedy of 28 U.S.C. § 2255 is inadequate or

ineffective.     See Tolliver, 211 F.3d at 878.

     The district court’s judgment is AFFIRMED.